                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


JAMES BRYAN SWOLL,

                   Petitioner,                   Case Number: 2:19-CV-11218

v.                                               HON. DENISE PAGE HOOD

J.A. TERRIS,

                   Respondent.
                                       /

          OPINION AND ORDER GRANTING RESPONDENT’S
     MOTION TO DISMISS PETITION FOR WRIT OF HABEAS CORPUS

       This is a habeas case filed under 28 U.S.C. § 2241. James Bryan Swoll is

confined at the Federal Correctional Institution in Milan, Michigan (“FCI-Milan”).

Swoll challenges a disciplinary conviction which resulted in the loss of 41-days

good conduct time. Respondent J.A. Terris has filed a Motion to Dismiss Petition

for Writ of Habeas Corpus on the ground that Swoll failed to exhaust his

administrative remedies. The Court grants the motion and dismisses the petition.

                                 I. BACKGROUND

       Swoll is serving a 120-month sentence for distribution of 5 kilograms of

cocaine, in violation of 18 U.S.C. §§ 841(a)(1) and 841(b)(1)(A); and aiding and

abetting money laundering, in violation of 18 U.S.C. §§ 1957 and 2.
      In 2017, while incarcerated at the Federal Correctional Institution in Yazoo

City, Mississippi, Swoll was charged with possession of contraband (a cell phone

charger). Following a disciplinary proceeding, Swoll was found guilty of

possessing a hazardous tool. See 1/5/2017 Discipline Hearing Officer Report, ECF

#1, Pg. ID 38-39. Swoll was sanctioned with the loss of 41 days good conduct

time, 15 days of disciplinary segregation, and 3 months telephone restrictions. See

id.

      Swoll had until January 25, 2017 to file an appeal to the regional director for

the region where he was confined. See id. Swoll filed an appeal on November 14,

2017, over nine months after the time for filing an appeal passed. See

Administrative Remedy Generalized Retrieval, ECF # 8-3, Pg. ID 90. The appeal

was rejected as untimely. Id.

      Swoll filed no further administrative appeals. Instead, he filed three habeas

corpus petitions in the United States District Court for the Middle District of

Florida before filing the pending petition in this Court on April 26, 2019. The

District Court for the Middle District of Florida dismissed Swoll’s first two

petitions for filing fee deficiencies. Swoll v. Warden, FCC-Coleman, No. 5:18-cv-

50 (M.D. Fla. Jan 3, 2018); Swoll v. Warden, FCC Coleman, No. 5:18-cv-50 (M.D.

Fla. March 20, 2018). Swoll’s third habeas petition was dismissed after he failed


                                          2
to respond to an order to show cause why his case should not be dismissed for

failure to exhaust administrative remedies. Swoll v. Warden, FCC Coleman, No.

5:18-cv-371 (M.D. Fla. Jan. 9, 2019).

      Swoll then filed the pending petition. Respondent has filed a motion to

dismiss on exhaustion grounds.

                                 II. DISCUSSION

      Respondent argues that the petition should be dismissed because Swoll

failed to exhaust his administrative remedies. A federal habeas corpus petitioner

must exhaust administrative remedies before seeking habeas corpus relief pursuant

to 28 U.S.C. § 2241. Little v. Hopkins, 638 F.2d 953, 954 (6th Cir. 1981) The

exhaustion requirement allows “the Bureau of Prisons . . . the opportunity to

consider the application of its policy to [a prisoner’s] claim before the matter is

litigated in the federal courts.” Urbina v. Thoms, 270 F.3d 292, 295 n.1 (6th Cir.

2001) (internal quotation and citation omitted). The petitioner bears the burden of

establishing exhaustion. Prather v. Rees, 822 F.2d 1418, 1420, n.3 (6th Cir. 1987).

Federal prisoners who procedurally default on their administrative claims must

demonstrate cause and prejudice for the default. Wade v. Perez, 14 Fed. App’x

330, 331 (6th Cir. 2001).

      Swoll admits that he failed to exhaust his administrative remedies. He


                                           3
argues that he was prevented from doing so because prison staff failed to provide

him with the necessary forms to timely file an appeal with the Regional Office.

His appeal to the Regional Office was rejected as untimely. See Declaration and

Certification of Records, ECF #1, Pg. ID 24-25. Swoll could have appealed the

Regional Office’s rejection of his appeal to the next appeal level, in this case, the

Central Office. 28 C.F.R. § 542.17(c). He did not do so. Even assuming that he

was unable to obtain the forms for his appeal to the Regional Office, Swoll could

have exhausted administrative remedies by appealing the rejection to the Central

Office. Swoll had an available administrative remedy, which he did not utilize.

Any further appeals would be untimely. No avenue remains for Swoll to exhaust

administrative remedies. His claims are therefore unexhausted and procedurally

defaulted. The Court will grant Respondent’s motion to dismiss.

      Even if the claims were not procedurally defaulted, they are meritless. The

petition focuses on a disciplinary proceeding and the loss of good conduct time.

When a prisoner faces the loss of good-conduct time, due process requires that he

receive: (1) advance “written notice of the claimed violation” at least twenty-four

hours before a disciplinary hearing; (2) an opportunity, when consistent with

institutional safety, “to call witnesses and present documentary evidence in his

defense”; and (3) “a written statement of the factfinders as to the evidence relied


                                           4
upon and the reasons for the disciplinary action taken.” Wolff v. McDonnell, 418

U.S. 539, 563-66 (1974). A prison disciplinary decision comports with the

requirements of procedural due process “if some evidence supports the decision by

the prison disciplinary board.” Superintendent, Mass. Corr. Inst. at Walpole v.

Hill, 472 U.S. 445, 455 (1985). Determining whether this standard is met “does

not require examination of the entire record, independent assessment of the

credibility of witnesses, or weighing of the evidence. Instead, the relevant question

is whether there is any evidence in the record that could support the conclusion

reached by the disciplinary board.” Id. at 455-46.

      Swoll was charged with violating BOP Code 108, which prohibits

“manufacture, introduction, or loss of a hazardous tool (tools most likely to be used

in an escape or escape attempt or to serve as weapons capable of doing serious

bodily harm to others; or those hazardous to institutional security or personal

safety; e.g., hack-saw blade, body armor, maps, handmade rope, or other escape

paraphernalia, portable telephone, pager, or other electronic device). 28 C.F.R. §

541.3, T.1. According to the incident report, Officer S. Taylor saw Swoll holding

an electronic charging cord on December 22, 2016. See ECF 1, Pg. ID 39. Swoll

argues that a charger should not be considered a hazardous tool under § 541.3.

      “[A]n agency’s interpretation of its own regulations is ‘controlling ... unless


                                          5
it is plainly erroneous or inconsistent with the regulation.’” Chong v. Dist. Dir.

INS, 264 F.3d 378, 389 (3rd Cir. 2001) (quoting Bowles v. Seminole Rock & Sand

Co., 325 U.S. 410, 414 (1945)). Many district courts have held that it is not plainly

erroneous to classify chargers as “hazardous tools.” See e.g. Douglas v.

Zickefoose, No. 11-406, 2012 WL 266364, at *14 (D. N.J. Jan. 27, 2012) (holding

DHO did not abuse his discretion in finding that habeas petitioner had committed a

Code 108 violation by possessing a cellular telephone charger); Bernardino v.

English, No. 2017 WL 2345560, *8 (D. Kan. May 26, 2017) (holding that

definition of hazardous tool in code 108 to include a charger is not plainly

erroneous); Morton v. Warden, FCI Oakdale, No. 2015 WL 8013076, *2 (W.D.

La. Sept. 3, 2015) (same). “A cellular telephone allows an inmate to communicate

with individuals outside of the prison without the supervision of [prison]

authorities, and is of little use without a charger.” Hughes v. Werlinger, No. 11-C-

219, 2014 WL 1670095, *6 (W.D. Wis. Apr. 28, 2018). The Court finds that the

Disciplinary Hearing Officer’s classification of a charger as a hazardous tool was

not clearly erroneous.

      Swoll also argues that Code 108 is unconstitutionally vague. A provision is

void for vagueness if it (1) “fails to provide people of ordinary intelligence a

reasonable opportunity to understand what conduct it prohibits,” or (2) “authorizes


                                           6
or even encourages arbitrary and discriminatory enforcement.” Hill v. Colorado,

530 U.S. 703, 732 (2000). “‘Due process undoubtedly requires certain minimal

standards of specificity in prison regulations,’” but “the degree of specificity

required in prison regulations” is not as strict as “‘that required of ordinary

criminal sanctions.’” Wolfel v. Morris, 972 F.2d 712, 717 (6th Cir. 1992) (quoting

Meyers v. Alldredge, 492 F.2d 296, 310 (3d Cir. 1974)).

      It is easy to conclude that one could infer from Code 108's language that a

cell phone charger would be a tool considered “hazardous to institutional security.”

Further, there is no indication that Code 108 authorizes or encourages arbitrary and

discriminatory enforcement. The Court finds that Code 108 is not

unconstitutionally vague on its face or as applied to Swoll.

      For the foregoing reasons, IT IS ORDERED that Respondent’s Motion to

Dismiss (ECF #8) is GRANTED and the matter is DISMISSED WITH

PREJUDICE.

                                 s/Denise Page Hood
                                 DENISE PAGE HOOD
                                 CHIEF UNITED STATES DISTRICT JUDGE
Dated: November 27, 2019




                                           7
